DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Board Decision-  Affirm n Part 
1- The PTAB decision mailed on 11/10/2021 has been fully considered. The rejections of Claims 1-4, 8-12, 16-18 and 20 have been reversed, and the rejections of dependent Claims 5-7, 13-15 and 19 have been reversed.

Examiner’s Amendment
	2- An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney A. Dodd (with an approval from Attorney M. Greenbaum –Reg. 28419-) on 01/21/2022.

The application has been amended as follows: 
 (Cancelled) 

(Currently Amended) The camera device of claim [[1]]5, further comprising:
a dispersive medium configured to provide dispersive image information for each of the unique coded-aperture passed images,


(Original) The camera device of claim 2, wherein the dispersive medium includes at least one of a prism, a diffraction grating, and a bandpass filter.

4.	(Currently Amended) The camera device of claim [[1]]5, wherein the two or more mirrors include a kaleidoscope configured to generate the specific number of images.

(Currently Amended) [[The]]A camera device comprising: 
an image multiplier configured to generate a specific number of images corresponding to an input image, wherein the image multiplier comprises two or more mirrors;
a unique coded aperture for each image of the specific number of images, each unique coded aperture configured to generate a unique coded-aperture passed image; and
a controller configured to acquire a hyperspectral image for the input image based on the unique coded-aperture passed images and perform geometric calibration with respect to the acquired hyperspectral image.
 (Previously Presented) The camera device of claim 5, wherein the controller is configured to perform the geometric calibration with respect to the acquired hyperspectral image by: 
calculating a homography matrix based on a calibration image of a checkerboard; and
applying the calculated homography matrix to the acquired hyperspectral image.

(Previously Presented) The camera device of claim 6, wherein the controller is configured to perform the geometric calibration with respect to the acquired hyperspectral image by: 
performing a primary geometric calibration using the calculated homography matrix; and 
performing a secondary geometric calibration using an optical flow algorithm.

(Currently Amended) The camera device of claim [[1]]5, wherein the controller is configured to: 
calculate radiance of the acquired hyperspectral image; and
perform color calibration with respect to the acquired hyperspectral image based on the calculated radiance.

(Cancelled) 

10.	(Currently Amended) The method of claim [[9]]13, further comprising:
generating, using a dispersive medium, dispersive image information for each of the unique coded-aperture passed images,
wherein calculating the hyperspectral image for the input image is further based on the dispersive image information.

(Original) The method of claim 10, wherein the dispersive medium includes at least one of a prism, a diffraction grating, and a bandpass filter.

(Currently Amended) The method of claim [[9]]13, wherein copying, using the image multiplier, the input image to generate the specific number of images includes using a kaleidoscope.

(Currently Amended) [[The ]]A method of determining a hyperspectral image, 
acquiring an input image;
copying, using an image multiplier, the input image to generate a specific number of images;
generating, using a unique coded aperture for each image of the specific number of images, unique coded-aperture passed images; 
calculating a hyperspectral image for the input image based on the unique coded-aperture passed images; and
performing geometric calibration with respect to the calculated hyperspectral image.

(Previously Presented) The method of claim 13, wherein performing geometric calibration with respect to the calculated hyperspectral image includes:
calculating a homography matrix based on a calibration image of a checkerboard; and 
applying the calculated homography matrix to the calculated hyperspectral image.

(Previously Presented) The method of claim 14, wherein performing geometric calibration with respect to the calculated hyperspectral image includes:
performing a primary geometric calibration using the calculated homography matrix; and
performing a secondary geometric calibration using an optical flow algorithm.

(Previously Presented) The method of claim [[9]] 13, further comprising:
calculating radiance of the calculated hyperspectral image; and


17.	(Cancelled) 

(Currently Amended) The method of claim [[17]]19, further comprising:
generating, using a dispersive medium, dispersive image information for each of the unique coded-aperture passed images, wherein calculating the hyperspectral image for the scene using the single input image is further based on the generated dispersive image information.

(Currently Amended) [[The ]]A method of determining a hyperspectral image, 
acquiring a single input image of a scene;
generating, using an image multiplier, a specific number of images with respect to the single input image; 
generating, using a unique coded aperture for each image of the specific number of images, unique coded-aperture passed images; 
calculating, based on the generated unique coded-aperture passed images, a hyperspectral image for the scene using the single input image; and
performing geometric calibration with respect to the calculated hyperspectral image.

20.	(Currently Amended) The method of claim [[17]]19, further comprising:
calculating radiance of the calculated hyperspectral image; and
performing color calibration with respect to the calculated hyperspectral image based on the calculated radiance.

Allowable Subject Matter
3- Claims 2-8, 10-16 and 18-20 are allowed. 
The following is an examiner's statement of reasons for allowance:
As to independent apparatus claims 5 and method claims 13 and 19, the prior art of record, taken either alone or in combination, fails to disclose or render obvious:

a controller configured to acquire a hyperspectral image for the input image based on the unique coded-aperture passed images and perform geometric calibration with respect to the acquired hyperspectral image.

in combination with the other limitations.

The closest prior art found that pertains to the invention, with emphasis added, is Brady, Klehm and Tan. However, the prior art fail to teach, suggest or render obvious the entire invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Mohamed K AMARA/
Primary Examiner, Art Unit 2886